DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/18/2022 was filed after the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 8, 10-11, 16-18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masoudipour (US 2008/0185924), Cathey (US 3,531,668), and further in view of Jadric (US 8,516,850).
Regarding claim 1, Masoudipour discloses a cooling system (refer to Figs. 1-5) for a motor (40) to power a compressor in a vapor compression system, the cooling system comprising: 
a housing (12) comprising:
a cavity (refer to Fig. 5) enclosing the motor (40) and defining a central axis (11, Fig. 1);
a plurality of fluid directing features (refer to the plurality of fins 14), wherein each fluid directing feature of the plurality of fluid directing features (14) extends linearly along the central axis (refer to Fig. 1, wherein each feature 14 is extending along the axis 11); 
a first connection (refer to first connection 17 receiving fluid cooling liquid 30) disposed at a bottom of the housing; and 
a second connection (refer to connection 17 disposed at the top of the housing as can be seen from Fig. 5, and removing fluid from the housing) disposed at a top of the housing and configured to remove the cooling fluid from the housing; and
a fluid circuit (including openings 17) configured to circulate a cooling fluid (30) between the housing and the motor, the fluid circuit comprising:
a first cooling fluid path (refer to Fig. 4B below) defined at least partially by the plurality of fluid directing features (14) that cause a first portion of the cooling fluid (30) to travel around a first portion of the motor, and
a second cooling fluid path (refer to Fig. 4B below) defined at least partially by the plurality of fluid directing features (14) that cause a second portion of the cooling fluid (30) to travel around a second portion of the motor, wherein the second portion of the motor is located opposite the first portion of the motor (refer to Fig. 4B below).


    PNG
    media_image1.png
    545
    578
    media_image1.png
    Greyscale

While Masoudipour discloses the plurality of fluid directing features extending linearly along the central axis, Masoudipour fails to explicitly disclose wherein the plurality of fluid directing features extend radially inward into the cavity toward the central axis.
However, Cathey teaches an induction motor having a cooling arrangement (refer to Figs. 2-3), comprising a plurality of fluid directing features (34 and 36) extending radially inward into the cavity toward a central axis (refer to Fig. 3), to simplify the motor construction (refer to col. 3, lines 14-18, wherein the plurality of fluid directing features 34 and 36 may be formed either on the housing 11, the stator assembly 19 or independently for insertion in the cavity 26, however, to simplify the motor construction, the fluid directing features are preferably formed as a part of the motor housing 11).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Masoudipour such that the plurality of fluid directing features extend radially inward into the cavity toward the central axis in view of the teachings by Cathey, in order to simplify the motor construction.
While Masoudipour as modified discloses the first connection and the second connection, Masoudipour as modified fails to explicitly disclose wherein the first connection is configured to receive the cooling fluid from a condenser assembly of the vapor compression system, wherein the first connection and the second connection extend along one or more axes extending cross-wise to the central axis.
However, Jadric further teaches a motor cooling application (refer to Fig. 8), comprising a first connection (152) disposed at a bottom of the housing and configured to receive a cooling fluid from a condenser assembly (34) of a vapor compression system (14), in order to provide motor cooling (refer to col. 4, lines 18-20), and a second connection (112) disposed at a top of the housing and configured to remove the cooling fluid from the housing, wherein the first connection and the second connection extend along one or more axes (refer to the vertical axis as can be seen below) extending cross-wise to a central axis (refer to the central axis of the motor shaft as can be seen from Fig. 8).


    PNG
    media_image2.png
    564
    787
    media_image2.png
    Greyscale

As such, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Masoudipour such that the first connection is configured to receive a cooling fluid from a condenser assembly of the vapor compression system in view of the teachings by Jadric, in order to cool the fluid. Further, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to substitute the position of the first connection and the second connection in the housing of Masoudipour with the first connection and the second connection extending along one or more axes extending cross-wise to the central axis as taught by Jadric, in order to obtain a predictable result of efficiently providing and removing cooling fluid from the housing, and the cooling system of Masoudipour would perform equally well with said substitution.

Regarding claim 2, Masoudipour as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Masoudipour as modified discloses wherein the first cooling fluid path and the second cooling fluid path (refer to annotated Fig. 4B above) are serpentine-shaped (refer to Fig. 4B).

Regarding claim 8, Masoudipour discloses an induction motor for a chiller assembly (refer to Figs. 1-5), the induction motor comprising: 
a stator (41) having a cylindrical shape (refer to Figs. 1-5) with an interior surface and an exterior surface, the cylindrical shape defining a central axis (11);
a rotor (45) coupled to a shaft (54), the rotor and the shaft configured to rotate within the interior surface of the stator (refer to Fig. 5) about the central axis (11); and
a housing (12) configured to at least partially encapsulate the stator, the housing comprising:
a plurality of fluid directing protrusions (14), the plurality of fluid directing protrusions (14) configured to define a first cooling fluid path (refer to annotated Fig. 4B above) for a first portion of a cooling fluid (30) and a second cooling fluid path (refer to annotated Fig. 4B above) for a second portion of the cooling fluid (30), wherein each fluid directing protrusion of the plurality of fluid directing protrusions (14) extends linearly along the central axis (11 as can be seen from Fig. 1);
a first connection (refer to first connection 17 receiving fluid cooling liquid 30) disposed at a bottom of the housing; and 
a second connection (refer to connection 17 disposed at the top of the housing as can be seen from Fig. 5, and removing fluid from the housing) disposed at a top of the housing and configured to remove the cooling fluid from the housing;
wherein the first cooling fluid path and the second cooling fluid path are serpentine-shaped (refer to Fig. 4B).
While Masoudipour discloses the plurality of fluid directing protrusions, extending linearly along the central axis, Masoudipour fails to explicitly disclose wherein the plurality of fluid directing protrusions extend radially inward toward the central axis.
However, Cathey teaches an induction motor having a cooling arrangement (refer to Figs. 2-3), comprising a plurality of fluid directing protrusions (34 and 36) extending radially inward toward a central axis (refer to Fig. 3), to simplify the motor construction (refer to col. 3, lines 14-18, wherein the plurality of fluid directing features 34 and 36 may be formed either on the housing 11, the stator assembly 19 or independently for insertion in the cavity 26, however, to simplify the motor construction, the fluid directing features are preferably formed as a part of the motor housing 11).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Masoudipour such that the plurality of fluid directing protrusions extend radially inward toward the central axis in view of the teachings by Cathey, in order to simplify the motor construction.
While Masoudipour as modified discloses the first connection and the second connection, Masoudipour as modified fails to explicitly disclose wherein the first connection is configured to receive the cooling fluid from a condenser assembly of the chiller system, wherein the first connection and the second connection extend along an axis extending perpendicular to the central axis.
However, Jadric further teaches a motor cooling application (refer to Fig. 8), comprising a first connection (152) disposed at a bottom of the housing and configured to receive a cooling fluid from a condenser assembly (34) of a chiller assembly (14), in order to provide motor cooling (refer to col. 4, lines 18-20), and a second connection (112) disposed at a top of the housing and configured to remove the cooling fluid from the housing, wherein the first connection and the second connection extend along an axis (refer to the vertical axis as can be seen below) extending perpendicular to a central axis (refer to the central axis of the motor shaft as can be seen from Fig. 8 below).


    PNG
    media_image2.png
    564
    787
    media_image2.png
    Greyscale


As such, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Masoudipour such that the first connection is configured to receive a cooling fluid from a condenser assembly of the chiller assembly in view of the teachings by Jadric, in order to cool the fluid. Further, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to substitute the position of the first connection and the second connection in the housing of Masoudipour with the first connection and the second connection extending along an axis extending perpendicular to the central axis as taught by Jadric, in order to obtain a predictable result of efficiently providing and removing cooling fluid from the housing, and the induction motor of Masoudipour would perform equally well with said substitution.

Regarding claim 10, Masoudipour as modified meets the claim limitations as disclosed above in the rejection of claim 8. Further, Masoudipour as modified discloses a motor jacket (refer to inner sleeve 13) coupled to the exterior surface of the stator (41).

Regarding claim 11, Masoudipour as modified meets the claim limitations as disclosed above in the rejection of claim 10. Further, Masoudipour as modified discloses wherein the first cooling fluid path (refer to annotated Fig. 4B above) is located between the housing (12) and a first portion of the motor jacket (13), and wherein the second cooling fluid path (refer to annotated Fig. 4B above) is located between the housing (12) and a second portion of the motor jacket (13), the first portion of the motor jacket located opposite the second portion of the motor jacket (as can be seen by the paths in Fig. 4B).

Regarding claim 16, Masoudipour discloses a compressor directly driven by an induction motor (refer to Figs. 1-5), the induction motor comprises:
a stator (41);
a rotor (45) coupled to a shaft (54), the rotor and the shaft configured to rotate about a central axis (11) within the stator; and 
a housing (12) comprising:
a cavity configured to at least partially encapsulate the stator (refer to Fig. 5);
a plurality of refrigerant directing protrusions (14) configured to define a first refrigerant path (refer to annotated Fig. 4B above) for a first portion of a refrigerant (30), and a second refrigerant path (refer to annotated Fig. 4B above) for a second portion of the refrigerant, wherein each refrigerant directing protrusion of the plurality of refrigerant directing protrusions (14) extends linearly along the central axis (11);
an inlet (17 receiving fluid 30) disposed at a bottom of the housing; and
an outlet (17 removing fluid 30) disposed a top of the housing and configured to remove the refrigerant from the housing (refer to Fig. 5).
While Masoudipour discloses the plurality of refrigerant directing protrusions, extending linearly along the central axis, Masoudipour fails to explicitly disclose wherein the plurality of refrigerant directing protrusions extend radially inward toward the central axis and into the cavity.
However, Cathey teaches an induction motor having a cooling arrangement (refer to Figs. 2-3), comprising a plurality of refrigerant directing protrusions (34 and 36) extending radially inward toward a central axis (refer to Fig. 3) and into a cavity, to simplify the motor construction (refer to col. 3, lines 14-18, wherein the plurality of protrusions 34 and 36 may be formed either on the housing 11, the stator assembly 19 or independently for insertion in the cavity 26, however, to simplify the motor construction, the protrusions are preferably formed as a part of the motor housing 11).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Masoudipour such that the plurality of refrigerant directing protrusions extend radially inward toward the central axis and into the cavity in view of the teachings by Cathey, in order to simplify the motor construction.
While Masoudipour as modified discloses the compressor directly driven by the induction motor, and also discloses the inlet disposed at the bottom of the housing and the outlet disposed at the top of the housing, Masoudipour as modified fails to explicitly disclose a vapor compression system, comprising a centrifugal compressor directly driven by the induction motor, a condenser, and an evaporator connected in a closed loop configured to circulate a refrigerant, and also fails to explicitly disclose wherein the inlet is configured to receive the refrigerant from the condenser, and wherein the inlet and the outlet extend along one or more axes extending cross-wise to the central axis.
However, Jadric further teaches that it is known in the art of refrigeration, to provide a motor cooling application (refer to Fig. 8), comprising a vapor compression system (14) including a centrifugal compressor (refer to col. 2, lines 46-51) directly driven by an induction motor (50), a condenser (34), and an evaporator (38) connected in a closed loop configured to circulate a refrigerant, in order increase the operational efficiency of the motor (refer to col. 1, lines 23-27); an inlet (152) disposed at a bottom of the housing and configured to receive a refrigerant from the condenser (34), in order to provide motor cooling (refer to col. 4, lines 18-20), and an outlet (112) disposed at a top of the housing and configured to remove the refrigerant from the housing, wherein the inlet and the outlet extend along an axis (refer to the vertical axis as can be seen below) extending cross-wise to the central axis (refer to the central axis of the motor shaft as can be seen from Fig. 8 below).


    PNG
    media_image2.png
    564
    787
    media_image2.png
    Greyscale


As such, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Masoudipour by providing a vapor compression system, comprising a centrifugal compressor directly driven by the induction motor, a condenser, and an evaporator connected in a closed loop configured to circulate a refrigerant such that the inlet is configured to receive the refrigerant from the condenser in view of the teachings by Jadric, in order increase the operational efficiency of the motor and to cool the fluid. Further, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to substitute the position of the inlet and the outlet in the housing of Masoudipour with the inlet and the outlet extending along an axis extending cross-wise to the central axis as taught by Jadric, in order to obtain a predictable result of efficiently providing and removing cooling fluid from the housing, and the induction motor of Masoudipour would perform equally well with said substitution.

Regarding claim 17, Masoudipour as modified meets the claim limitations as disclosed above in the rejection of claim 16. Further, Masoudipour as modified discloses wherein the first refrigerant path and the second refrigerant path (refer to annotated Fig. 4B above) are serpentine-shaped.

Regarding claim 18, Masoudipour as modified meets the claim limitations as disclosed above in the rejection of claim 16. Further, Masoudipour as modified discloses a motor jacket (refer to inner sleeve 13) coupled to the exterior surface of the stator (41), wherein the first refrigerant path (refer to annotated Fig. 4B above) is located between the cavity and a first portion of the motor jacket (13), and wherein the second refrigerant path (refer to annotated Fig. 4B above) is located between the cavity and a second portion of the motor jacket (13), the first portion of the motor jacket located opposite the second portion of the motor jacket (as can be seen by the paths in Fig. 4B).

Regarding claim 22, Masoudipour as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Masoudipour as modified discloses wherein the one or more axes comprise a vertical axis extending perpendicular to the central axis (refer to annotated Fig. 8 above by Jadric).

Claim(s) 6-7, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masoudipour (US 2008/0185924), Cathey (US 3,531,668), Jadric (US 8,516,850), and further in view of Jonsson (WO 2016/160873, refer to US patent #10,823,467 for reference numbers).
Regarding claims 6-7, Masoudipour as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Masoudipour as modified discloses the cooling fluid, but fails to explicitly disclose wherein the cooling fluid is a low-pressure refrigerant having an operating pressure of less than 400 kPa, said low pressure refrigerant being R1233zd.
However, Jonsson teaches that it is known in the art of refrigeration, to provide a cooling system for a motor (by means of 106 as can be seen from Fig. 1) by using a low-pressure refrigerant being R1233zd (refer to col. 12, lines 13-16), in order to provide a cooling fluid having increased susceptibility to infiltration of atmospheric water (whereas, with medium pressure refrigerants the more significant problem is leakage of refrigerant).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Masoudipour such that the cooling fluid is a low pressure refrigerant having an operating pressure of less than 400 kPa, said low pressure refrigerant being R1233zd in view of the teachings by Jonsson, in order to provide a cooling fluid having increased susceptibility to infiltration of atmospheric water.

Regarding claim 12, Masoudipour as modified meets the claim limitations as disclosed above in the rejection of claim 8. Further, Masoudipour as modified discloses the cooling fluid, but fails to explicitly disclose wherein the cooling fluid is a low-pressure refrigerant having an operating pressure of less than 400 kPa.
However, Jonsson teaches that it is known in the art of refrigeration, to provide a cooling system for a motor (by means of 106 as can be seen from Fig. 1) by using a low-pressure refrigerant having an operating pressure of less than 400 kPa (refer to col. 12, lines 13-16, wherein the cooling fluid is R1233zd), in order to provide a cooling fluid having increased susceptibility to infiltration of atmospheric water (whereas, with medium pressure refrigerants the more significant problem is leakage of refrigerant).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Masoudipour such that the cooling fluid is a low-pressure refrigerant having an operating pressure of less than 400 kPa in view of the teachings by Jonsson, in order to provide a cooling fluid having increased susceptibility to infiltration of atmospheric water.

Regarding claim 19, Masoudipour as modified meets the claim limitations as disclosed above in the rejection of claim 16. Further, Masoudipour as modified discloses the refrigerant, but fails to explicitly disclose wherein the refrigerant is a low-pressure refrigerant having an operating pressure of less than 400 kPa.
However, Jonsson teaches that it is known in the art of refrigeration, to provide a cooling system for a motor (by means of 106 as can be seen from Fig. 1) by using a low-pressure refrigerant having an operating pressure of less than 400 kPa (refer to col. 12, lines 13-16, wherein the cooling fluid is R1233zd), in order to provide a refrigerant having increased susceptibility to infiltration of atmospheric water (whereas, with medium pressure refrigerants the more significant problem is leakage of refrigerant).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Masoudipour such that the
refrigerant is a low-pressure refrigerant having an operating pressure of less than 400 kPa in view of the teachings by Jonsson, in order to provide a refrigerant having increased susceptibility to infiltration of atmospheric water.

Response to Arguments
Applicant’s arguments, see pp.6-8, filed on 07/06/2022, with respect to claims 1-2, 6-8, 10-12, 16-19 and 22 have been fully considered and are persuasive. The rejection of claims 1-2, 6-8, 10-12, 16-19 and 22 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly amended claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763